Hemphill, Ch. J.
That there is a mlsailcnlation of the amount of interest is obvious. The interest for the. year 1848, or for one entire year, is entirely omitted. It is true that this is an error which could have been corrected below, (art. 786, Dig.,) and as tlie statute has pointed out a specific mode for that purpose1, this should generally he pursued; but although tlie District Court lias authority to malee such corrections, yet this does not preclude tlie Supreme Court from the exercise of its established power to reform judgments so as to accord with tin* rights of tlie parties, and to pronounce such as should have been rendered in tlie court below. The error suggested is apparent on the ■record, and in the ease of McNairy v. Castleberry, decided at tlie last term, *72(6 Tex. R.,) it was held that such error, although the defendant in error had not prosecuted a separate appeal, was a proper subject for revision and correction by the Supreme Court. (Arts. 2930 and 2913.)
Note 32. — Pridgen v. Bonner, 28 T., 799.
As to the question of the rendition of damages in addition to the correction of the mistake, it will he sufficient to observe that the court in the awarding of damages is not restricted to cases in which the judgment rendered above shall he precisely the same in amount with that entered below. (Art. 2933, Dig.) The, court is authorized to include damages as well when the judgment shall be of greater as of the same amount.
It is ordered, adjudged, aud decreed that the judgment of the District Court shall be and the same is hereby reversed. And it is further ordered, adjudged, and decreed that the plaintiff, William M. Harrison, do have and recover of the defendant, Timothy Wortham, the sum of fifteen hundred dollars for his debt and two hundred aud twenty dollars for interest. And it is further ordered, adjudged, and decreed that the said plaintiff, William M. Harrison, do have and recover of the said defendant, Timothy Wortham, ten per cent, on the amount of the said judgment as damages for the delay, together with, all costs on this behalf expended, and that execution issue for said judgment.
Ordered accordingly.